Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, are drawn to a server system characterized by transmitting the acquired information to a different server system; and a second receiving unit configured to receive, from the different server system, capability information of the printing apparatus that is identified by the different server system based on the transmitted information.
II.	Claims 11-12, are drawn to a printing apparatus characterized by transmitting a registration to the server system.
III. 	Claims 13-15, are drawn to an information processing apparatus characterized by transmitting the acquired information to a different server system; and a second receiving unit configured to receive, from the different server system, capability information of the printing apparatus that is identified by the different server system based on the transmitted information.

The inventions are distinct, each from the other because of the following two reasons:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if at least one subcombination is separately usable.  In the instant case, each invention has separate utility such as operating either independently or in combination with other subcombinations according to the particular claimed limitations which characterize the invention, without requiring the particular limitations which characterize the other invention(s), as indicated above. See MPEP § 806.05(d).


Furthermore, Inventions I and III contains claims directed to the patentably distinct species of the claimed invention. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.
Applicant is advised that a response to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

Because these inventions are distinct for the reasons given above, requiring separate consideration and search, restriction for examination purposes as indicated is proper.

Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nov. 11,  2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672